United States Court of Appeals
                                                                                                 Fifth Circuit
                                                                                               F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                              September 7, 2006
                                    FOR THE FIFTH CIRCUIT
                                                                                           Charles R. Fulbruge III
                                                                                                   Clerk


                                             No. 05-10165
                                           Summary Calendar


UNITED STATES OF AMERICA,

                                                                                          Plaintiff-
                                                            Appellee,

                                                   versus

TRINO GARCIA-SALAZAR,

                                                                                        Defendant-
                                                            Appellant.

                         ------------------------------------------------------------
                             Appeal from the United States District Court
                                   for the Northern District of Texas
                                     USDC No. 4:04-CR-125-ALL
                         ------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

        Trino Garcia-Salazar appeals the 24-month sentence imposed following his conviction for

illegal reentry into the United States. Garcia-Salazar argues that the district court erred by basing his

sentence, which was above the pertinent guidelines range, on facts that were not admitted or

established beyond a reasonable doubt. Garcia-Salazar further contends that the district court failed

to give proper consideration to the sentencing factors listed in 18 U.S.C. § 3553(a).

        *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        Garcia-Salazar’s argument concerning factual findings is unavailing. See United States v.

Johnson, 445 F.3d 793, 797-98 (5th Cir.), cert. denied, 126 S. Ct. 2884 (2006). Garcia-Salazar’s

claim concerning the § 3553(a) factors is refuted by the record, which reflects that the district court

gave proper consideration to these factors when sentencing Garcia-Salazar. Garcia-Salazar has not

shown that the district court abused its discretion at sentencing, nor has he shown that his sentence

is unreasonable. See United States v. Smith, 440 F.3d 704, 706-07 (5th Cir. 2006). Garcia-Salazar’s

argument concerning his rights under the Ex Post Facto and Due Process Clauses is, as he concedes,

unavailing. See United States v. Scroggins, 411 F.3d 572, 575-76 (5th Cir. 2005). The judgment of

the district court is AFFIRMED.




                                                 -2-